Wheeler, J.
This action was brought to recover for personal injuries, sustained by the plaintiff in alighting from a street car of the International Railway Company, near the corner of Fillmore avenue and East Utica street in the city of Buffalo. This accident in question occurred in the nighttime. It appeared from the evidence that at the point *346in question Fillmore avenue had been paved with asphalt, but that the.asphalt had become broken, so that a hole existed in the pavement, perhaps fifteen feet in length by some five or six feet in width. The hole in question appears by the evidence to have been of varying depth — in its deepest part perhaps from three to. four inches. It began about twelve inches from the rail of the railway track and ran generally parallel to it. The broken pavement at this point left an uneven surface at the edge of the.hole;, and the plaintiff’s testimony was to the effect that, on alighting from the car, she stepped upon this uneven surface or edge of the hole; that it- caused her foot to turn, and she was thrown down, spraining her ankle and otherwise bruising and laming her limbs and back, so as to confine her to her bed and house for some weeks. It also appears from the testimony that this hole in the pavement had existed for a year or so, probably growing larger and deeper from the action of the elements and the ordinary travel on the street.
The plaintiff complains that the railway company was negligent in two particulars: First, in neglecting to maintain the street pavement in proper condition within two feet of its tiacks, as required by law, and, second, in inviting the plaintiff to alight from its car at a dangerous place without giving her warning as to the danger.'
The plaintiff also seeks to charge the city of Buffalo with liability for the accident for its alleged neglect to keep the pavement of the street in proper repair.
The action was tried before the Municipal Court. At the close of the plaintiff’s case, each defendant moved for a non-suit. The motion was denied by the court. The defendants then introduced the evidence in their behalf and rested, and counsel for each renewed the motion for a nonsuit. The motion was denied by the court, and final decision of the case reserved.
By the return it appears the court subsequently “ rendered a judgment of nonsuit in favor of the defendants and against the plaintiff, dismissing the complaint”
The hole in question had existed'so long that I thinlr from that fact á jury would have been justified in finding that *347the defendants had notice of its existence. Whether or not the hole was of such a character as to render it dangerous to the general public, and whether it was negligence on the part of the street railway company to stop its cars" and invite its passengers to alight at this particular point without first warning them of the danger in so doing, were, in my opinion, questions of fact to be determined by the trial court from all the evidence in the case. Welch v. Syracuse Rapid T. R. Co., 70 App. Div. 362; Wolf v. Third Ave. R. R. Co., 67 id. 605.
Had the trial court had the aid and assistance of a jury, I am of the opinion it would have been necessary to have submitted to the jury the question of the defendants’ negligence; and, had the jury passed on those questions, I am also of the opinion that the verdict would not have been disturbed, whichever way the jury found. The evidence was of such a character as to justify a finding either way. In this case* however, the case was tried and disposed of by the trial judge without a jury. He occupied the position of both judge and jury.
This court, on appeal, must assume that in rendering its decision the trial judge passed upon both the law and the facts -and found adversely to the plaintiff on the facts as well as the law. In other words, that the trial judge held that the facts proven did not justify a finding of negligence on the part of either defendant. I am aware that in the return made on this appeal it is stated that a judgment of " nonsuit" was rendered, but that makes no difference as to its legal effect; for, if a cause be submitted to a justice, after hearing proof, and he takes time to make up his judgment, it is not then in the power of the justice to nonsuit the plaintiff; his determination is equivalent to the verdict of a jury and a judgment thereon; and, though he may call his judgment a judgment of nonsuit arid enter it accordingly, it will be deemed at law a judgment for the defendant, and will bar a subsequent action. Elwell v. McQueen, 10 Wend. 520; Hess v. Beakman, 11 Johns. 457; Smith v. McMillan, 90 Hun, 542.
The judgment in this case, for the reasons stated, must *348be affirmed, unless the record discloses the trial court committed serious error either in the admission or exclusion of evidence. The plaintiff contends that such error was committed by the exclusion of the testimony of Mrs. Kramer, a witness for the plaintiff, to the effect that other car conductors on former occasions had warned her to " look out for the hole
The record discloses that she was permitted on the trial to testify to such conversations with other conductors, but that afterward the trial judge, having become convinced an error had been committed in permitting the witness to so testify, struck out the testimony. I think his final ruling was correct, upon authority of the cases of Clark v. Manhattan R. Co., 77 App. Div. 284; Taylor v. N. Y. C. & H. R. R. R. Co., 63 id. 586; White v. L. & Y. F. R. Co., 94 id. 4; Goetz v. Metropolitan St. R. Co., 54 id. 366; Kay v. Metropolitan St. R. Co., 163 N. Y. 447.
In the case of Chapman v. Erie R. Co., 55 N. Y. 579, relied on by plaintiff’s counsel, the conversation, testified to and held admissible for the purpose of establishing notice of the habits of an employee, was had with the division superintendent. Kotice to a superintendent is one thing, but notice or knowledge by some conductor other than the one on the car at the time of the accident is quite another thing. I think this distinguishes the case at bar, and that the ruling of the trial court was correct.
The judgment appealed from should be affirmed, with costs.
Judgment affirmed, with costs.